Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Applicant argues neither Lee (US 20210122364), nor Viswanathan (US 20200184259), either taken alone or in combination disclose or anticipate the feature of “the processor analyzes the current road image, to identify object information of a specific object in the current road image, and the processor marks, according to the positioning data, the object information of the specific object onto a plurality of corresponding points in the multiple point cloud data corresponding to the specific object in the 3D map data” of independent claim 1. In particular, that Lee fails to achieve the technical effect of simultaneously updating the identified object information onto the 3D map to automatically build up the 3D map according to the present application, and instead Lee teaches that the processor sets the spatial coordinates of the potentially threatening object in the received images as a region of interest and then applies an object identification algorithm stored in memory to the image of the region of interest to identify the object in the region, in essence that the processor sets the area of the potentially threatening object before identifying which type of potentially threatening object it is, which contrasts with the above limitation, which the applicant believes clearly sets forth that the object information is directly marked onto the corresponding point cloud data of the 3D map data. 
However, the claims of the instant application at no point require simultaneously updating the identified object information onto the 3D map to automatically build up the 3D map, instead the claims require a processor that analyzes the current road image, to identify object information of a specific object in the current road image, and the processor marks, according to the position data, the object simultaneously updating the identified object information onto the 3D map to automatically build up the 3D map. Further, the claims do not require updating the object information but instead identifying object information. These are considerably different as updating object information relies on previously determined object information, whereas the claimed invention solely states that object information is identified. Further, the claimed invention does not recite updating the object information onto the 3D map to automatically build up the 3D map, but instead recites the processor marking, according to position data, the object information of the specific object onto a plurality of corresponding points in the 3D map data. As such, the map 3D map data is not automatically built up in any way based upon the object information, but instead merely indications of object information is marked on the map data, which is thoroughly different. Further, the claims also do not recite that object information is “directly marked” onto the corresponding point cloud data of the 3D map data, but instead that only that the processor marks object information of the specific object onto the corresponding points in the multiple point cloud data corresponding to the specific object in the 3D map data. As such, the object information may be marked directly or indirectly, and intermediate steps may occur. As long as the object information is marked by the processor onto a plurality of corresponding points in the multiple point cloud data corresponding to the specific object in the 3D map data, this limitation is met. Still further, these interpretations as asserted by the Applicant would not have been understood to be recited by the claims using broadest reasonable interpretation, as they recite notably different features with considerably different specifics. 
Further, Lee does indeed teach the challenged limitation. As stated in the previous office action, Lee teaches spatial coordinates of a potentially threatening object are determined, this area is set as a region of interest, and object identification is performed to detect an object in the region of interest 
As such, Lee does not at all contrast with the challenged limitation, in fact, Lee reads quite well upon it, and this argument is exceptionally unpersuasive. 
Applicant continues arguing that setting an area of an object as a region of interest in the received image does not mean directly marking the object information onto the 3D map data and that instead of the above teaching, Lee merely mentions that the processor identifies the object after setting the area of interest in the received image instead of teaching or suggesting that the processor directly marks the identified information of the object onto the 3D map data, further that Lee is silent on the manner of simultaneously updating the identified object information onto the 3D map data to automatically build up the 3D map. 
However, Lee does not merely mention that the processor identifies the object after setting the area of interest in the received image, but explicitly teaches determining a region of interest by setting an area corresponding to the spatial coordinates of the object ([0198]). As an area is explicitly set, it is marked in the 3D map data. Setting such a region of interest based on corresponding spatial coordinates requires marking these coordinates as part of the region where coordinates themselves are object information, which unutterably meets this limitation. 

As such, Lee does not merely mention such alleged processing, but teaches specific textual references which read upon the generally recited claim limitations, and this argument too is unpersuasive 
Applicant argues that Viswanathan merely mentions a “distance threshold” which is irrelevant to the technical features of claim 1. 
Viswanathan is not necessary to remedy any challenged deficiency of the independent claims, and therefore this argument too is unpersuasive. 
Applicant argues that similar rationales and arguments apply to claim 12. 
This argument is unpersuasive for the same reasons as set out above. 
Applicant argues that the dependent claims which depend upon either claim 1 or claim 12 are allowable at least by virtue of dependency. 
This argument too is unpersuasive for the same reasons as set out above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20210122364).
In regards to claim 1, Lee teaches an autonomous vehicle semantic map establishment system (Fig 2-6), comprising:
an image capturing module, configured to acquire a current road image; ([0119] object detector 204 is plurality of sensor modules and may include a camera, a ranging LIDAR, and other image capturers observing the environment around the vehicle including an image of the current road.)
a positioning module, configured to acquire positioning data corresponding to the current road image; ([0173] sensor 208 may acquire sensing signals for information such as vehicle position information. [0128] LIDAR, which is part of object detector 204, determines position of detected object.)
a memory, configured to store three-dimensional (3D) map data, wherein the 3D map data comprises multiple point cloud data; ([0168] navigation module provides navigation information, navigation information includes map information, to the controller 202. [0170] navigation module includes memory that stores navigation information. [0183] LIDAR determines point cloud map which is sent to controller at set intervals. One of ordinary skill would have understood that the point cloud information must be stored in some memory before it is sent.) and
a processor, coupled to the image capturing module, the positioning module, and the memory, and configured to access the memory, wherein ([0182] vehicle collision apparatus includes processor 402 which is connected to memory 403.)
the processor analyzes the current road image, to identify object information of a specific object in the current road image, and the processor marks, according to the positioning data, the object information of the specific object onto a plurality of corresponding points in the multiple point cloud data corresponding to the specific object in the 3D map data. ([0198] spatial coordinates of potentially 

In regards to claim 2, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the processor further determines an object range for the specific object in the current road image, and the processor reads, according to the positioning data, a part of 3D map data that is in the 3D map data and corresponds to the current road image; and the processor projects the plurality of corresponding points in the part of 3D map data into the current road image, ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest. [0049] LIDAR may determine a point cloud map of the surrounding environment of the vehicle within a set range. This is projecting the coordinates of the vehicle into the 3D point cloud map within an object range.) and
the processor determines the plurality of corresponding points within the object range in the current road image, so as to mark the object information of the specific object onto the plurality of corresponding points. ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest.)

In regards to claim 3, Lee teaches the autonomous vehicle semantic map establishment system according to claim 2, wherein the part of 3D map data is a part that is a region of interest (ROI) in the 3D map data which corresponds to the current road image, and a range of the ROI is determined according to a visible range and/or a configuration angle of the image capturing module. ([0049] LIDAR determines point cloud map of the surrounding environment of the vehicle within a set range. [0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest.)

In regards to claim 4, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the processor updates the marked plurality of corresponding points to the 3D map data in the memory. ([0075]-[0077], [0080] when in the autonomous mode, driving related information may be transmitted to a server. [0170] navigation information, including map information, may be updated by information received through transmitter 201. As such, when in the autonomous mode, driving related information is transmitted to the server, processed, and then the navigation information, including map information, is updated including the memory storing the map data.)

In regards to claim 6, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the processor identifies the object information of the specific object in the current road image by using a machine learning module trained in advance. ([0198] processor 402 identifies object using object identification algorithm, which may be a trained neural network model. A trained neural network is a type of machine learning and therefore the processor includes a machine learning module.)

In regards to claim 7, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the autonomous vehicle semantic map establishment system is adapted to a self-driving car, and the specific object is a road lamp, a traffic sign, a traffic light, a road sign, a parking sign, a road boundary, or a road marking. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is a self-driving car. [0118] objects around vehicle may be determined including a lane, a traffic signal, a light, a road, a structure, a speed bump, or a landmark.)

In regards to claim 8, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein when the processor finishes marking the plurality of corresponding points corresponds to multiple specific objects in a route section, the processor stores the part of the 3D map data corresponding to the route section as a dataset. ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest. These coordinates must be stored in some way as a dataset to be useful, at least until the information is transmitted to the interface.)

In regards to claim 9, Lee teaches the autonomous vehicle semantic map establishment system according to claim 8, wherein the processor plans a movement route corresponding to the route section according to the dataset. ([0186] when a potentially threatening object is determined, avoidance control is activated which includes steering, accelerating, and decelerating, which avoids the potentially threatening object.)

In regards to claim 10, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the autonomous vehicle semantic map establishment system is configured in an autonomous vehicle. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is an autonomous vehicle.)

In regards to claim 11, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1, wherein the image capturing module and the positioning module are configured in an autonomous vehicle, and the memory and the processor are configured in a cloud server, wherein the autonomous vehicle is in wireless communication with the cloud server, to transmit the current road image and the positioning information to the cloud server for calculating. ([0079], [0080] vehicle may be remote controlled by a server. [0075]-[0077] in such a case, when the vehicle is being fully remote 

In regards to claim 12, Lee teaches an autonomous vehicle semantic map establishment method (Fig 11), comprising:
acquiring a current road image; ([0249] in step S1101 vehicle collision avoidance apparatus receives point cloud map from LIDAR and image of surrounding environment from camera.)
acquiring positioning data corresponding to the current road image; ([0173] sensor 208 may acquire sensing signals for information such as vehicle position information. [0128] LIDAR, which is part of object detector 204, determines position of detected object.)
analyzing the current road image, to identify object information of a specific object in the current road image; ([0250] in step S1102 vehicle collision apparatus determines if there are any potentially threatening objects around the vehicle.) and
marking, according to the positioning data, the object information of the specific object onto a plurality of corresponding points in multiple point cloud data corresponding to the specific object in three-dimensional (3D) map data. ([0198] spatial coordinates of potentially threatening object are determined and this area is set as a region of interest. This is marking the object information onto the map data.)

In regards to claim 13, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the step of analyzing the current road image further comprises determining an object range for the specific object in the current road image ([0049] LIDAR may determine a point cloud map of the surrounding environment of the vehicle within a set range.), and the step of marking, according to the positioning data, the object information of the specific object onto the 
reading, according to the positioning data, a part of 3D map data that is in the 3D map data and corresponds to the current road image; ([0049] LIDAR may determine a point cloud map of the surrounding environment of the vehicle within a set range. [0184] high definition map may be received from server for a specific area, for example neighborhood, surrounding the vehicle.)
projecting the plurality of corresponding points in the part of 3D map data into the current road image; ([0198] spatial coordinates of potentially threatening object are determined and this area is set as a region of interest. [0049] LIDAR may determine a point cloud map of the surrounding environment of the vehicle within a set range. This includes projecting the object information into the road image.)
determining the plurality of corresponding points within the object range in the current road image; ([0198] spatial coordinates of potentially threatening object are determined and this area is set as a region of interest. The coordinates are the plurality of corresponding points.) and
marking the object information of the specific object onto the plurality of corresponding points. ([0198] spatial coordinates of potentially threatening object are determined and this area is set as a region of interest. This is marking the object information onto the map data.)

In regards to claim 14, Lee teaches the autonomous vehicle semantic map establishment method according to claim 13, wherein the part of 3D map data is a part that is a region of interest (ROI) in the 3D map data which corresponds to the current road image, and a range of the ROI is determined according to a visible range and/or a configuration angle of an image capturing module. ([0049] LIDAR determines point cloud map of the surrounding environment of the vehicle within a set range. [0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest.)

In regards to claim 15, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the step of marking, according to the positioning data, the object information of the specific object onto the plurality of corresponding points in the multiple point cloud data corresponding to the specific object in the 3D map data further comprises:
updating the marked plurality of corresponding points to the 3D map data. ([0075]-[0077], [0080] when in the autonomous mode, driving related information may be transmitted to a server. [0170] navigation information, including map information, may be updated by information received through transmitter 201. As such, when in the autonomous mode, driving related information is transmitted to the server, processed, and then the navigation information, including map information, is updated including the memory storing the map data.)

In regards to claim 17, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the step of analyzing the current road image, to identify the object information of the specific object in the current road image comprises:
identifying the object information of the specific object in the current road image by using a machine learning module trained in advance. ([0198] processor 402 identifies object using object identification algorithm, which may be a trained neural network model. A trained neural network is a type of machine learning and therefore the processor includes a machine learning module.)

In regards to claim 18, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12, wherein the autonomous vehicle semantic map establishment method is adapted to a self-driving car, and the specific object is a road lamp, a traffic sign, a traffic light, a road sign, a parking sign, a road boundary, or a road marking. ([0056] vehicle may be in an autonomous or manual driving mode. A vehicle that has an autonomous driving mode is a self-driving car. [0118] objects 

In regards to claim 19, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12, further comprising:
when acquiring the plurality of corresponding points corresponds to multiple specific objects in a marked route section, storing the part of the 3D map data corresponding to the route section as a dataset. ([0198] spatial coordinates of a potentially threatening object are determined and set as a region of interest. These coordinates must be stored in some way as a dataset to be useful, at least until the information is transmitted to the interface.)

In regards to claim 20, Lee teaches the autonomous vehicle semantic map establishment method according to claim 19, further comprising:
planning a movement route corresponding to the route section according to the dataset. ([0186] when a potentially threatening object is determined, avoidance control is activated which includes steering, accelerating, and decelerating, which avoids the potentially threatening object.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Viswanathan (US 20200184259).
In regards to claim 5, Lee teaches the autonomous vehicle semantic map establishment system according to claim 1.
Lee does not teach: wherein the processor analyzes a part of the current road image according to a preset identification threshold, to identify the specific object in the current road image.
However, Viswanathan teaches identifying objects and classifying them with a similarity score within a threshold identification distance ([0036], [0043]). Information may be checked against a variety of sources and classified into, for example; lane markings, intersections, road signs, buildings, structures, terrain, etc. within a threshold distance of a given point ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Lee by incorporating the teachings of Viswanathan, such that when the area around the vehicle is observed, features within a threshold distance of the area are assigned a similarity score, which is used to further control the vehicle.
The motivation to do so is that, as acknowledged by Viswanathan, applying similarity scores allows for efficient digital mapping ([0001], [0002]), which one of ordinary skill would have recognized allows the vehicle to travel more safely with less risk and improved comfort.

In regards to claim 16, Lee teaches the autonomous vehicle semantic map establishment method according to claim 12.
Lee does not teach: wherein the step of analyzing the current road image, to identify the object information of the specific object in the current road image comprises:
analyzing a part of the current road image according to a preset identification threshold, to identify the specific object in the current road image. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Lee by incorporating the teachings of Viswanathan, such that when the area around the vehicle is observed, features within a threshold distance of the area are assigned a similarity score, which is used to further control the vehicle.
The motivation to do so is that, as acknowledged by Viswanathan, applying similarity scores allows for efficient digital mapping ([0001], [0002]), which one of ordinary skill would have recognized allows the vehicle to travel more safely with less risk and improved comfort.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cox et al. (US 20210155248) teaches an identification threshold of a road surface feature determined using LIDAR data.
Vasisht et al. (US 10140553) teaches machine learning used to identify vehicles that can disregard data below an identification threshold.
Pillai et al. (US 20160267331) teaches a system and method for detecting external objects in images by performing image analysis within a vehicle.
Atalla (US 20190162856) teaches determining a point cloud 3D spatial map representing the environment around a vehicle, including objects. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661